Citation Nr: 1218055	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for the myofibrositis of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to special monthly compensation (SMC) based on need for regular aid and attendance/housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from December 1941 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, which denied the benefits sought on appeal.  This matter also arises from a May 2011 rating decision of the RO which denied entitlement to SMC based on need for regular aid and attendance/housebound.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO. A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 2010 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology,  continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in September 2011 at which time the issue of an increased disability rating for the myofibrositis of the lumbar spine was denied, and the issues of service connection for bilateral hearing loss and entitlement to a TDIU were remanded for additional development.  

The Veteran appealed the denial of the increased disability rating of the lumbar spine to the United States Court of Appeals for Veterans Claims (Court), which in a February 2012 Order granted the parties' Joint Motion, vacating the Board's September 2011 decision as to the issue of the lumbar spine and remanding the issue for compliance with the terms of the Joint Motion.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, TDIU, and SMC based on need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's forward flexion of his lumbar spine has been, at worst, limited to 50 degrees in December 2010; and his combined range of motion of the lumbar spine has ranged from 178 degrees to 195 degrees with pain.

2.  The myofibrositis of the lumbar spine has not been manifested by muscle spasm or neurological impairment, but is manifested by an abnormal gait.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent effective January 31, 2007, for the myofibrositis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5021, 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2006, March 2008, December 2010, and March 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased rating claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  In a September 2003 statement, the VA Medical Center in Salt Lake City, Utah, determined that the facility did not have any medical records on file for the Veteran.  In June 2011, the RO made a Formal Finding regarding the unavailability of the Veteran's medical records from the Social Security Administration.  The Veteran in a subsequent letter clarified that he never received Social Security Administration disability benefits.  The Veteran has also been provided VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his claim.  38 C.F.R. § 4.2.  He was afforded the opportunity for a personal hearing.  

The Board is also satisfied as to substantial compliance with its December 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). This included obtaining the Veteran's recent VA outpatient treatment records.  These records were obtained and added to the claims file.  This also included providing the Veteran with an additional VA examination.  This examination was provided in May 2011.  The remand included obtaining the decision and medical records pertain to the Veteran's Social Security Administration disability benefits claim.  In a March 2011 statement, the Social Security Administration notified the RO that they did not have any medical records on file pertaining to the Veteran's disability benefits claim.  The Veteran was notified of this fact in a March 2011 statement.  The Veteran responded that he has never received disability benefits from the Social Security Administration.  Finally, the RO readjudicated the Veteran's claims in a recent Supplemental Statement of the Case dated in July 2011.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Rating for Myofibrositis of the Lumbar Spine 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 


The Veteran's myofibrositis of the lumbar spine is currently rated as 10 percent disabling under Diagnostic Code 5021 which provides the rating criteria for myositis.  Under Diagnostic Code 5021, myositis is to be rated as degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis is to be rated under the appropriate Diagnostic Codes for the specific joint or joints involved - which, here, is Diagnostic Code 5237 (lumbosacral or cervical strain).  Diagnostic Code 5237 refers to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides a rating of 10 percent is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. 

Note 2 to the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

When rating under the General Rating Formula, Note 1 states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code. 

A January 2008 physical examination found no lumbar radiculopathy.

An April 2008 VA examination reflects that the Veteran's lumbar spine disability was manifested by the following ranges of motion: flexion limited to 60 degrees (normal is 90 degrees) (the pain began at 60 degrees); extension limited to 15 degrees (normal is 30 degrees) (the pain began at 12 degrees); right lateral rotation limited to 30 degrees without pain (normal is 30 degrees); right lateral flexion limited to 30 degrees without pain (normal is 30 degrees); and, left lateral flexion limited to 20 degrees without pain (normal is 30 degrees).  The range of motion for the Veteran's left lateral rotation was not obtained at the examination. The VA examiner determined that the Veteran's current muscle spasms and tenderness of his lumbar spine were not "severe enough to be responsible for abnormal gait or abnormal spinal contour."

In a May 2009 VA examination, the Veteran's lumbar spine disability was manifested by flexion limited to 60 degrees (normal is 90 degrees), extension limited to 18 degrees (normal is 30 degrees), left and right lateral rotation limited to 25 degrees (normal is 30 degrees), and left and right lateral flexion limited to 25 degrees (normal is 30 degrees).  His combined range of motion of the lumbar spine was 178 degrees (normal is 240 degrees).  The VA examiner determined that the Veteran had objective evidence of pain on active ranges of motion.  The Veteran also had objective evidence of pain following repetitive motion.  However, he did not have additional limitation of motion following repetitive ranges of motion.  The VA examiner also concluded that the Veteran's current muscle spasms and tenderness of his lumbar spine were not "severe enough to be responsible for abnormal gait or abnormal spinal contour."

In a December 2010 examination for aid and attendance, the Veteran could not flex his spine more than 50 degrees, had poor gait, and was unable to bathe or meet hygiene needs without assistance.

At his May 2011 VA examination, the Veteran's lumbar spine disability was manifested by flexion limited to 70 degrees (normal is 90 degrees), extension limited to 10 degrees (normal is 30 degrees), left and right lateral rotation limited to 30 degrees (normal is 30 degrees), right lateral flexion limited to 30 degrees (normal is 30 degrees), and left lateral flexion limited to 25 degrees (normal is 30 degrees).  His combined range of motion of the lumbar spine was 195 degrees (normal is 240 degrees).  The VA examiner determined that the Veteran had pain during his ranges of motion, but was unable to determine the DeLuca criteria, since the Veteran refused to perform further repetitions.  The Veteran did not have muscle spasm or guarding of his lumbar spine.

VA treatment records dated from May 2011 to August 2011 reflect that the Veteran was seen by an orthopedist for pain.  The Veteran slept in a recliner for comfort due to arthritis.  The Veteran had fallen two months prior while trying to bend over.  The Veteran reported that he had trouble getting in and out of his car and putting on his socks and shoes.  He used a cane, walker, and motorized wheelchair.  He hired people to help him with his activities of daily living (i.e., cooking and cleaning).  He has pain on a daily basis.  The Veteran's hygiene was poor.  During an orthopedic examination, the Veteran requested to be examined in his wheelchair because it was difficult for him to move to the table.  Abduction and adduction were difficult to test while in the wheelchair.  Lumbar spine imaging showed degenerative changes unchanged since 2009 VA examination.  The Veteran, however, was fatigued easily, particularly in the past year.

Another physical examination reflected no abnormalities of the spinal muscle, such as guarding, spasm, or tenderness.  There was no evidence of spinal ankylosis.  The results of the straight leg raising test were negative.  The Veteran could not stand for the spinal range of motion examination.  It was noted that the Veteran leaned over 0 to 70 degrees, then used wheelchair to try to kick back his right leg.  The remainder of the range of motion test was done from the wheelchair.  He could not bend over.  It was noted that the right hip appeared to be a "more significant symptom" than the back with range of motion.  From a standing position, the active range of motion for the affected spine segment was 0 to 70 degrees; and hyperextension was 0 to 10 degrees.  The remainder of the range of motion was from a seated position.  The right lateral flexion was from 0 to 30 degrees; left lateral flexion was from 0 to 25 degrees; left lateral rotation was from 0 to 30 degrees.  Repetitive range of motion was not obtained because of pain.

In an August 2011 written statement, the Veteran stated that he could not stand for any great length of time, carry, lift, bend, and stoop.  He is dependent on a walker, used a urinal and has difficulty bathing and dressing.  He needs assistance with housework, yard work, and preparing meals.  Pressure and pain in his back pulls or pinches nerves.

Further, the Board has assessed the separate effects of the Veteran's service-connected lumbar spine and nonservice-connected hip disability, and whether, standing alone, his service-connected lumbar spine would warrant a higher rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern  the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  Recent VA treatment records attributed more significant symptomatology to the right hip ("more significant symptom") than the back with range of motion.  In sum, the Board has considered the various symptomatology of the service-connected and nonservice-connected disabilities; and, finds that, standing alone, the disability picture for the service-connected lumbar spine approximates a 20 percent rating.  

A higher 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  April 2008, May 2009, and December 2011 VA examinations reflect that the lumbar spine was limited to 60 degrees or less.  Further, a December 2010 examination for SMC reflects forward flexion of 50 degrees.  The criteria falls squarely within the 20 percent rating.  Although the Veteran at various times during the appeal had forward flexion greater that squarely fell within the 10 percent criteria, the overall disability picture is better reflected with an assigned 20 percent rating for the entire appeal period.

At no time during the appeal period does the Veteran meet the criteria for a 30 percent rating for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

The Veteran's age (over 92 years old) and limited mobility (with great difficulty getting out of his wheelchair to complete a joints examination) are factored into the Board's determination that no further development of the medical evidence (i.e., VA examination) with respect to the claim is warranted.  There is no prejudicial error or harm to the Veteran in deciding the claim on the evidence of record without current imaging.  (See June 2011 VA treatment record).  

The Board is resolving reasonable doubt in favor of the Veteran and taking into account his competent and credible reports of limitation of motion due to pain and its corresponding functional impairment, especially during flare-ups.  See Mitchell and Deluca.  To the extent that the Veteran's pain results in additional functional loss, to include during flare-ups, such functional loss is contemplated under the 20 percent rating assigned.

The Veteran is entitled to a higher rating of 20 percent for his lumbar spine disability with consideration of his pain from one year prior to the date his claim for an increase was filed on January 31, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A higher schedular rating is not warranted under any other Diagnostic Codes.  

The Veteran is not entitled to separate disability ratings for a neurological manifestation of his lumbar spine disability.  38 C.F.R. § 4.25.  At the April 2008 and May 2009 VA examinations, the Veteran that his erections were intermittent and unrelated to his spine.  The VA examiner opined that the erectile dysfunction was "most likely age related." The May 2009 VA examiner determined that this issue was "unlikely related to" the Veteran's current lumbar spine disability. At his May 2011 VA examination, the Veteran reported that he did not experience erectile dysfunction.

In regards to bowel dysfunction, at his April 2008, May 2009, and May 2011 VA examinations, the Veteran denied experiencing this symptom.

In regard to bladder dysfunction, at his April 2008, May 2009, and May 2011 VA examinations, the Veteran reported that he experienced urinary frequency, urinary incontinence, and nocturia. The May 2009 VA examiner determined that these issues were "unlikely related to" the Veteran's current lumbar spine disability. The May 2011 VA examiner concluded that these symptoms were "probably" consistent with age-related benign prostatic hyperplasia.

The April 2008 and May 2009 VA neurological examination of his lower extremities was normal.  At the April 2008, May 2009, and May 2011 VA examinations, the Veteran denied experiencing numbness, parenthesis, leg weakness, or foot weakness.  At his May 2011 VA examination, the VA examiner determined that the Veteran had mild to moderate peripheral neuropathy in his bilateral lower extremities, which was "most likely age related."  The VA examiner concluded that the examination did not present evidence of lumbar radiculopathy.

In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected lumbar spine disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

The Veteran has reported that his lumbar spine disability has constant pain, difficulty walking, sitting, bending, and standing for prolonged periods, and the need for assistance with daily living.  The Board finds that the lay evidence and testimony of record from the Veteran throughout the appeal is both competent and credible.  The evidence does not provide a basis for a disability rating greater than the 20 percent rating assigned under the applicable rating criteria for his lumbar spine at any stage of the appeal.

The severity of the Veteran's disability has been relatively stable throughout the appeal. As such, staged ratings are not appropriate.  While the Veteran's pain may have increased during the appeal, any increases in severity were not sufficient for a higher rating than 20 percent, for the reasons discussed above.  See Hart, 21 Vet. App. at 509-10.

The Board finds that the evidence supports a higher 20 percent disability rating, but no greater, for the Veteran's lumbar spine disability under the current regulations. 38 C.F.R. § 4.3.

Extraschedular Consideration

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Veteran's lumbar spine symptoms cause impairment in his occupational functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disabilities.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, as the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, itself, is recognition that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances to suggest that the Veteran is not adequately compensated by the regular rating schedule.  All of the evaluation and treatment he has received for his lumbar spine disability have been on an outpatient basis, not as an inpatient.  Despite the Veteran's lay statements, the evidence of record does not establish that the Veteran is unable to work due solely to his lumbar spine disability.  The May 2011 VA examiner determined that the Veteran could perform sedentary to light duty occupations, even with his lumbar spine disability.  The evidence of record does not contain any contrary medical opinions.  Thus, the Veteran's current level of occupational and other impairment in his daily living is contemplated by the current schedular rating in effect for his lumbar spine.  Thus, extraschedular consideration is not warranted for this claim.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A 20 percent disability rating for the myofibrositis of the lumbar spine is granted, effective January 31, 2007, subject to the provisions governing the award of monetary benefits.



REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for bilateral hearing loss, TDIU, and SMC based on need for regular aid and attendance must be remanded for further development of the record. The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

This claim was most recently remanded by the Board in December 2010 and September 2011. Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not fully accomplished. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the Board requested that the Veteran be provided with a VA audiological examination.  The Veteran was provided this examination in May 2011.  The VA examiner determined that the Veteran's current bilateral hearing loss was not due to his active military service because there was no evidence of hearing loss in the service treatment records and because his hearing was normal at the time of his military discharge.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not have been demonstrated at the military separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of § 3.385 (2011) and by submitting evidence that his current disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, based on this case law, the May 2011 VA examiner provided inadequate rationale for his negative nexus opinion.

Furthermore, lay statements are competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The May 2011 VA examiner did not address or consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and his continuity of symptomatology since his military discharge.  This also makes the examination report inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion).

Another medical opinion by a VA examiner is needed regarding the etiology of the Veteran's current bilateral hearing loss to fairly decide his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

As the claim for service connection hearing loss could affect his claim for TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on TDIU at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

With regard to the claim for SMC based on need for regular aid and attendance, the Veteran requested a video conference hearing as indicated on the September 2011 Appeal To Board Of Veterans' Appeals (VA Form 9).  A hearing was not scheduled.  Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2011), this matter must be addressed before the Board promulgates a decision as to that issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.

2. The RO/AMC must ask the original VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss. If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims file must be provided to the examiner for review.  The examiner must state in the examination report that the claims file has been reviewed.

The examiner must express an opinion as to whether it is at least as likely as not that the bilateral hearing loss is related to his period of active service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The examiner must consider lay statements regarding the incurrence of bilateral hearing loss, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must specifically state in the examination report that he has considered and addressed the Veteran's lay statements.

The examiner is also reminded of the decision in Hensley v. Brown, 5 Vet. App. 155 (1993), in which the Court held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Any opinions expressed must be accompanied by a complete rationale.

3. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claim adjudication.

4. After the above actions have been completed, the RO/AMC shall readjudicate the Veteran's claim for entitlement to a TDIU, to include determining whether the claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration, and entitlement to service connection for bilateral hearing loss. If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case. Afford them the appropriate period of time within which to respond thereto.

5. With regard to the issue of aid and attendance, the RO/AMC shall make arrangements to schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO in accordance with applicable procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.

6. The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


